Case 2:18-cv-01314-GRB-AKT Document 34 Filed 01/10/19 Page 1 of 2 PageID #: 431




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 JOHN LAFACE,                                                               Docket No.: 18-CV-01314
                                                                                        (ADS)(AKT)
                                        Plaintiff,
                                                                            NOTICE OF MOTION FOR
                    -against-                                               SANCTIONS PURSUANT
                                                                            TO FED. R. CIV. P. 11
 EASTERN SUFFOLK BOCES; BOARD OF TRUSTEES,
 EASTERN SUFFOLK BOCES; DR. JULIE DAVIS LUTZ,
 in her official capacity as COO, EASTERN SUFFOLK
 BOCES, and individually; DR. R. TERRY McSWEENEY, in
 her official capacity as Assistant Superintendent for Human
 Resources, EASTERN SUFFOLK BOCES, and individually;
 JILL DIAMOND, in her official capacity as School Personnel
 Officer, EASTERN SUFFOLK BOCES, and individually;
 KEITH ANDERSON, in his official capacity as Supervisor,
 EASTERN SUFFOLK BOCES, and individually; THOMAS
 BILKA, in his official capacity as Supervisor, EASTERN
 SUFFOLK BOCES, and individually,

                                          Defendants.
 -----------------------------------------------------------------------X

         PLEASE TAKE NOTICE that, upon the annexed Attorney’s Declaration of Adam I.

 Kleinberg and the affidavits and exhibits annexed thereto, the accompanying Memorandum of

 Law in Support of Defendants’ Motion for Sanctions, and upon all pleadings and proceedings

 heretofore had herein, defendants will move this Court before the Honorable Arthur D. Spatt, at

 the United States District Court for the Eastern District of New York, located at 100 Federal Plaza,

 Central Islip, New York 11722, on a date to be determined by the Court, for an Order pursuant to

 Fed. R. Civ. P. 11(c) and 28 U.S.C. § 1927 issuing sanctions against plaintiff and his counsel and

 in favor of defendants, together with costs and attorneys’ fees and such other and further relief as

 this Court deems just, equitable, and proper.

         PLEASE TAKE FURTHER NOTICE, that defendants’ motion is based on plaintiff’s
Case 2:18-cv-01314-GRB-AKT Document 34 Filed 01/10/19 Page 2 of 2 PageID #: 432




 and counsel’s violation of Fed. R. Civ. P. 11(b) in that multiple pleadings were filed for “improper

 purposes, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation,”

 present factual contentions that have no evidentiary support or are not likely to have evidentiary

 support after investigation or discovery, and assert claims against defendants that are factually and

 legally frivolous.

        PLEASE TAKE FURTHER NOTICE, that opposition and reply papers shall be filed in

 accordance with the rules and directives of the Court.

 Dated: Carle Place, New York
        December 19, 2018                      SOKOLOFF STERN LLP
                                               Attorneys for Defendants



                                       By:     __________________________
                                               Adam I. Kleinberg
                                               Chelsea Weisbord
                                               179 Westbury Avenue
                                               Carle Place, New York 11514
                                               (516) 334-4500
                                               File No.: 170073


 To:    Harriet A. Gilliam, Esq.
        Law Office of Harriet A. Gilliam
        Attorneys for Plaintiff
        21 West Second Street
        PO Box 1485
        Riverhead, NY 11901




                                                  2
